Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of 9 of PTO-303
The declaration presented by applicant has not been considered.  Please refer to MPEP §§ 714.12 and 714.13 wherein it is stated that new affidavits or other new evidence should not be entered unless applicant provides “good and sufficient reasons” under 37 CFR § 1.116 or 37 CFR § 1.195 why they were not earlier presented.  In the instant case, a first action was sent to applicant with a rejection under 35 U.S.C. 103 wherein the examiner made out a proper prima facie case.  In response to applicant’s argument, a final rejection was mailed to applicant with a rejection under 35 U.S.C. 103 rejection and sufficiently rebuts applicant’s arguments by pointing out that a prima facie case has been presented.  Now, after final, applicant files a declaration attempting to demonstrate unexpected results so as to overcome the 35 U.S.C. 103 rejection along with new limitations.  Applicant gives no reasons as to why the declaration was not earlier presented.

	

Continuation of 3 and 12 of PTO-303
The Applicant’s request for entry into AFCP 2.0 is acknowledged and appreciated, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program.  Therefore, the response is being reviewed under pre-pilot practice.
	
The amendments add new limitations to the claims which will need to be searched and checked for new matter.  Specifically, claim 1, has been amended to include the limitation of, "a composition comprising a teratoma-derived fibroblast (TDF) wherein a Hypoxanthine-Guanine Phosphoribosyltransferase (HGPRT)-encoding gene of said TDF is knock out".  This limitation where the composition contains a TDF with HGPRT gene is knocked out was not presented in any of the previously examined claims.  Accordingly, the limitation would requires a new search, consideration and determination whether this new limitation contains new matter.  In order to properly examine the new limitation requires more time than the time provided for in the After Final Consideration Pilot Program 2.0.  

Response to Applicant’s remarks
With respect to the rejections under 35 U.S.C. § 112 (b), Applicant argues that the claims have been amended to clarify the claim terms (Remarks pg. 4 para. 4).  The amendment to claim 1, clarifying the claim terms would overcome the rejections under 35 U.S.C. §112 (b).  
With respect to the rejections under 35 U.S.C. § 103, Applicant argues that none of the cited art references teach a teratoma-derived fibroblast (TDF) as an active ingredient where the hypoxanthine-guanine phosphoribosyltransferase (HGPRT) gene is knocked out of the fibroblast and where a dual kill switch expression vector is introduced and comprises a BMP2 encoding gene and an Herpes Simplex Virus type 1 (HSV-1) thymidine kinase (TK (HSV-tk) encoding gene (Remarks pg. 5 para. 3).  Specifically, Applicant argues that Lyul only describes the role of osteogenic proteins that can convert fibroblasts into chondrocytes and does not teach a composition for bone regeneration using teratoma-derived fibroblasts (Remarks pg. 5 para. 4).  Applicant argues that the expression efficiency of BMP-2 is improved by using teratoma-derived fibroblasts and the cells can be differentiated into osteoblasts with osteogenic function as disclosed in the specification (Remarks pg. 5 para. 5).  The Applicant’s remarks are based on the prior art references failing to teach the new limitations of amended claim 1 and the benefits of the new limitation.  As stated above, these new limitations will require a new search to be properly examined.  
Additionally, Applicant argues that declaration submitted by Jae Jun Song demonstrates that TDFs exhibit excellent bone differentiation ability, bone regeneration promoting ability and proliferative ability (Remarks pg. 5 para. 6).  However, as stated above, the declaration is not being considered, since the applicant failed to provide a showing of good and sufficient reasons why the declaration was not presented earlier. 

	
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632